 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10

11

12
     DEVONTE B. HARRIS,                                 Case No. 1:20-cv-00797-NONE-EPG (PC)
13
                                         Plaintiff, ORDER GRANTING DEFENDANTS’
14                                                  FIRST REQUEST FOR EXTENSION OF
                     v.                             TIME TO FILE RESPONSIVE PLEADING
15
                                                        (ECF No. 22)
16   A. RESTIVO, et al.,
                                                        Judge:        The Honorable Erica P.
17                                    Defendants.                     Grosjean
                                                        Trial Date:   Not Set
18                                                      Action Filed: June 8, 2020
19        Good cause appearing, Defendants’ First Request for Extension of Time to File Responsive

20   Pleading (ECF No. 22) is GRANTED. Defendants shall respond to the complaint on or before

21   May 19, 2021.

22
     IT IS SO ORDERED.
23

24      Dated:    April 28, 2021                                 /s/
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                    1
